Citation Nr: 0332037	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-07 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the request for waiver of overpayment of pension in 
the amount of $19,947 has been timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 2002 decision by the Committee on 
Waivers and Compromises (Committee) that determined that the 
veteran did not file a timely request for a waiver of 
recovery of an overpayment of pension benefits in a 
calculated amount of $19,947.  A hearing was held before the 
undersigned member of the Board at the RO (i.e. a Travel 
Board hearing) in May 2003.


REMAND

The Board, in June 2003, has received additional pertinent 
evidence which has not been reviewed by the RO.  When the 
Board considers additional evidence without remanding the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, or without obtaining a waiver from the 
appellant, the appellant is denied "one review on appeal to 
the Secretary".  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As no 
waiver of RO review has been submitted, the claim has to be 
remanded to the Committee for consideration of the additional 
evidence which was submitted directly to the Board.

In view of the above, this matter is REMANDED to the RO for 
the following action:

The veteran and his representative must 
be furnished a supplemental statement of 
the case which discusses the evidence 
received by the Board in June 2003, and 
be given an opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




